Oppedisano v Arnold (2016 NY Slip Op 06810)





Oppedisano v Arnold


2016 NY Slip Op 06810


Decided on October 19, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-01466
 (Index No. 709138/14)

[*1]Maurizio Oppedisano, et al., appellants, 
vFrank Arnold, respondent.


Adam Leitman Bailey, P.C., New York, NY (Jeffrey R. Metz of counsel; Blodnick Fazio & Associates, P.C. [Thomas R. Fazio of counsel], former counsel on the brief), for appellants.
Nixon Peabody LLP, Jericho, NY (Michael S. Cohen, Christopher J. Porzio, and Daniel Case Gibbons of counsel), for respondent.
In an action, inter alia, pursuant to RPAPL article 15 for a judgment declaring that the plaintiffs are the owners of the subject real property by adverse possession, the plaintiffs appeal from an order of the Supreme Court, Queens County (Hart, J.), entered February 26, 2015, which denied their motion for recusal of Justice Duane A. Hart from further proceedings in the action.

DECISION & ORDER
Motion by the respondent to dismiss the appeal on the ground that the right of direct appeal therefrom terminated with the entry of judgment in this action. By decision and order on motion of this Court dated April 5, 2016, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the motion to dismiss the appeal is granted, and the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the companion appeal from the order and judgment (see CPLR 5501[a][1]; Oppedisano v Arnold, _____ AD3d _____ [Appellate Division Docket No. 2015-04957; decided herewith]).
DILLON, J.P., ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court